Citation Nr: 1222987	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  07-35 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2009, the Veteran and his spouse testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In January 2010, the Board denied the Veteran's claims for service connection for ulcerative colitis, GERD, and anemia.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court issued a Memorandum Decision setting aside the Board's decision denying the claims for service connection, and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

A review of Virtual VA reveals no additional pertinent records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In light of points raised in Court's Memorandum Decision, and the Board's review of the claims file, further RO action on the claims on appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Where a veteran served for 90 days in active service, and primary anemia develops to a degree of 10 percent or more within one year from the date of separation from service, such disease may be service connected even though there is no evidence of such disease in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he is entitled to service connection for ulcerative colitis, GERD, and anemia, because he began experiencing symptoms of these disabilities in service and has experienced chronic disability since his discharge from service. He noted that he had a nervous stomach on his entry into service, but that he did not have trouble with his bowel or with bleeding during service.  During his Board hearing and in various written statements, the Veteran reported that the stressors he encountered in Vietnam caused symptoms of the claimed disabilities to manifest and worsen during service. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran's service treatment records reflect that he claimed a nervous stomach on his report of medical history on entry into service.  However, no stomach-related disability was diagnosed and these records do not otherwise indicated any findings, treatment, or diagnoses related to the claimed disabilities.

Following service, private medical records reflect treatment for ulcerative colitis, GERD and anemia.  Various reports place the onset of the ulcerative colitis in 1972 or 1974.  These records also reflect that the Veteran was reportedly diagnosed with anemia at some point prior to a 1979 splenectomy.  

As regards the Veteran's contentions as to continuous symptomatology since service, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

Given the evidence of record establishing current diagnoses of the claimed disabilities, evidence suggestive of onset of the disabilities within a few years of the Veteran's discharge from service, and the Veteran's competent contentions to the effect that he began experiencing symptoms of these disabilities in service and continuously since service, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disabilities.  If the Veteran identifies any other pertinent medical records that have not been obtained, the RO or the AMC should undertake appropriate development to obtain a copy of those records.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the RO or AMC should arrange for the Veteran to undergo examination by a qualified examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner is asked to address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's ulcerative colitis, GERD, and anemia has its onset in service, or if primary  anemia was manifested within one year from discharge from service, or is otherwise medically related to service.

In providing the requested opinion, the examiner is asked to address the Veteran's contentions of chronic colitis, GERD, and anemia symptomatology during and since service.  The examiner is also asked to specifically consider and address private medical records indicating that the Veteran has been diagnosed with ulcerative colitis in the early 1970s and anemia prior to the 1979 splenectomy.   

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed, typewritten report.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


